Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about February 26, 1996, awarding plaintiff the principal amount of $1,250,000, in an action for legal malpractice, unanimously affirmed, without costs.
Following this Court’s prior rulings in this matter (205 AD2d 411; 215 AD2d 278), the only question remaining was the amount of damages demonstrated at the inquest of August 5, 1993. The record of that proceeding amply supports the trial court’s finding that plaintiff sustained business losses in excess of defendants’ policy limit of $1,250,000, and, therefore, the trial court properly awarded that amount. Defendants’ arguments either improperly address the merits of matters already disposed of on the prior appeals or improperly raise points for the first time on appeal, and, in any event, are without merit. Concur—Sullivan, J. P., Rosenberger, Rubin and Andrias, JJ.